DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 8 and 24-27 in the reply filed on 2/3/2022 is acknowledged.
Claims 16, 19-23, and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1 and 8, the term “enhanced strength” in Claim 1, line 1 and also Claim 8, line 1, is a relative term which renders the claim indefinite. The term “enhanced strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what material or property the claimed alloy has an “enhanced strength” compared to and therefore, unclear what strength property/value would be sufficient to be considered “enhanced.”  Claims 24-27 are indefinite based on their dependency, requiring the alloy of Claims 1 and 8, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Standard Specification for Additive Manufacturing Titanium-6 Aluminum-4 Vanadium ELI (Extra Low Interstitial) with Powder Bed Fusion,” Annual Book of ASTM Standards, 10.04 (Section 10) pp. 799-804 (2015)(hereafter “ASTM”).
With respect to Claim 1, ASTM teaches a Ti-6Al-4V titanium alloy powder with a composition, in weight%, as follows (p. 801; Table 1):

Claim 1
Claim 8
ASTM
Al
6.3-6.7
6.44
5.5-6.5
V
4.2-4.5
4.28
3.5-4.5
Fe
0.25-0.4
0.2
0-0.25
O
0.1-0.13
0.09
0-0.13
N
0.02-0.05
0.04
0-0.05
C
0.04-0.08
0.05
0-0.08
H
0-0.0125
0.002
0-0.012
Other
0-0.4
-
0-0.4
Y
-
Y < 0.001
0-0.005
Ti
Balance
Balance
Balance


Compositional ranges including zero (e.g. H in claim 1 and Y in Claim 8) are interpreted as optional elements.  Thus, ASTM teaches compositional ranges overlapping each of the instantly claimed ranges and moreover, that such a composition is considered a well-known standard to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With regard to the preamble limitation drawn to “enhanced strength,” as the limitation does not require any particular strength property, the alloy of ASTM teaching values of tensile and yield strength (see, e.g., Table 3) is deemed to constitute an “enhanced strength” alloy meeting the claimed limitation.
With respect to Claim 8, ASTM teaches an aluminum alloy (see rejection of Claim 1) with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to ; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").	
With respect to Claims 24-25, ASTM teaches using the above described titanium alloy powder in an additive manufacturing process (i.e. 3-D printing process) comprising powder bed fusion, for example, electron beam melting or laser melting systems. (p. 799).  Accordingly, ASTM is deemed to teach a system comprising a Ti-6Al-4V titanium alloy powder and an “e-beam based powder-bed printing system” or “a laser direct melt technology based printing system.”  Alternatively, it would have been obvious to one of ordinary skill in the art to form a system comprising a Ti-6Al-4V titanium alloy powder and an “e-beam based powder-bed printing system” or “a laser direct melt technology based printing system,” in order to carry out the method taught by ASTM, with a predictable result of success.  
With respect to Claims 26-27, ASTM teaches using the above described titanium alloy in an additive manufacturing process (i.e. 3-D printing process) comprising powder bed fusion, for example, electron beam melting or laser melting systems. (p. 799).  Furthermore, as detailed in the rejection of Claim 8, it would have been obvious to one of ordinary skill in the art to provide or form a starting bar stock of the titanium alloy of ASTM.  It would have been obvious to one of ordinary skill in the art to form a system comprising a Ti-6Al-4V titanium alloy starting bar stock, for example, as a precursor to .  

Claims 8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Standard Specification for Additive Manufacturing Titanium-6 Aluminum-4 Vanadium ELI (Extra Low Interstitial) with Powder Bed Fusion,” Annual Book of ASTM Standards, 10.04 (Section 10) pp. 799-804 (2015)(hereafter “ASTM”) in view of Forbes Jones et al. (US 20160332232).
In the alternative to the above rejections of 8 and 26-27, ASTM teaches a titanium alloy powder meeting the claimed composition of Claim 8 and a system comprising the alloy and a 3-D printer as in Claims 26-27. (see rejections of Claims 1, 8 and 24-27 above, incorporated here by reference).  ASTM does not specifically teach the alloy in the form of a “starting bar stock” interpreted as the alloy in the form of a conventional closed shape such as a rectangular bar or ingot.
Forbes Jones teaches a method of forming an alloy powder, such as a Ti-6Al-4V titanium alloy powder, the method comprising melting an initial feedstock such as a rectangular prism (thus a “starting bar stock”) then atomizing the alloy to form a powder useful for additive manufacturing. (para. 8-9, 21-22, 42).  Forbes Jones teaches controlling the powder particle size and that particular powder sizes may be more suitable for particular additive manufacturing methods, such as laser additive manufacturing. (p. 40).
	Thus, ASTM and Forbes Jones are both drawn to a Ti-6Al-4V titanium alloy powder for additive manufacturing (3-D printing).  It would have been obvious to one of ordinary skill in the art to provide the alloy of ASTM and a system comprising the alloy and 3-D printing system of ASTM, wherein the alloy is provided in the form a starting bar stock, as taught by Forbes Jones, such that the starting bar stock may be formed into a powder with a desired size for a particular 3-D printing process.  That is, one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/495127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to an enhanced strength Ti-6Al-4V titanium alloys in the form of a powder or bar stock, the alloys have the same or overlapping compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/495127 (reference application) in view of “Standard Specification for Additive Manufacturing Titanium-6 Aluminum-4 Vanadium ELI (Extra Low Interstitial) with Powder Bed Fusion,” Annual Book of ASTM Standards, 10.04 (Section 10) pp. 799-804 (2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to an enhanced strength Ti-6Al-4V titanium alloys in the form of a powder or bar stock, the alloys have the same or overlapping compositional ranges.  The related claims are silent as to a system comprising the alloy powder or bar .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735